NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RIGOBERTO CUIN-CASIMIRO,                         No.   17-70133

                Petitioner,                      Agency No. A088-895-595

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Rigoberto Cuin-Casimiro, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision pretermitting his application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s continuous physical presence determination.

Serrano Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008). We deny in

part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Cuin-

Casimiro knowingly and voluntarily accepted administrative voluntary departure in

lieu of removal proceedings in 2008 and 2011, and therefore failed to establish the

requisite ten years of continuous physical presence for cancellation of removal. See

8 U.S.C. § 1229b(b)(1)(A); Ibarra-Flores v. Gonzales, 439 F.3d 614, 619 (9th Cir.

2006) (voluntary departure under threat of deportation constitutes a break in

continuous physical presence); Serrano Gutierrez, 521 F.3d at 1117-18 (requiring

some evidence that the alien was informed of and accepted the terms of the

voluntary departure agreement).

      Cuin-Casimiro’s testimony does not compel a contrary conclusion, where he

does not dispute that he signed a Form I-826 in 2008 and 2011, and he has not

shown that immigration officers misrepresented the Form I-826 to him. Cf. Ibarra-

Flores, 439 F.3d at 619-20 (insufficient evidence that alien knowingly and

voluntarily accepted voluntary departure where record did not contain the

voluntary departure form and alien’s testimony suggested that he accepted return

due to misrepresentations by immigration authorities).




                                           2                                 17-70133
      Cuin-Casimiro cites no authority to support his contention that the

government should have advised him of the possibility of requesting a custody

redetermination hearing. See Serrano Gutierrez, 521 F.3d at 1118 (acceptance of

the opportunity to voluntarily depart the United States, combined with the rejection

of an opportunity for a hearing, is sufficient to show knowing and voluntary

consent to administrative voluntary departure in lieu of removal proceedings).

      We lack jurisdiction to consider Cuin-Casimiro’s unexhausted contention

that he is eligible for a U nonimmigrant visa. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010) (the court lacks jurisdiction to consider legal claims not

presented in an alien’s administrative proceedings before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    17-70133